Walker, J. The principle is well established and fully recognized, that a party who engages to labor for a specified period, has no right to recover unless he performs his contract, or is excused by the employer, or is in some manner justified in quitting before the expiration of the time. If the employee is prevented from performing his contract by the employer, or is discharged from his employment, or is from ill usage compelled to abandon his service, he may then recover on a quantum meruit. But, unless he is thus excused or prevented, he has no such right. In\ this case, the engagement was to labor four months, at eighteen 1 dollars per month, or from the 14th of May until the first of * October, 1857. After entering upon the performance of the contract, appellee quit work for the appellant about the 6th or 7th of August, 1857. There is no evidence in this record showing that the appellant discharged or in any manner excused the appellee from completing the performance of the contract. And it fails to show ill usage, but on the contrary it appears that he was well treated, and that he at no time complained of his treatment, of his board or of his lodgings. And the only excuse which he made, after' leaving, was that cutting flax with a machine was too hard work. And from his statement and other evidence, the appellant was engaged with him at the same labor. He was employed on the farm in the performance of labor incident to that occupation, and he had no right to insist upon the right to perform only the lighter portions of it, and an exemption from the more onerous portions. If he had not been willing to perform such labor as is usual and customary on a farm, he should have stipulated in his contract for an exemption from its performance. It was urged that the appellant had no right, under the general contract for labor as a farm hand, to require him to carry brick, which was worth more than ordinary farm labor. It does not appear that appellee was only employed as a farm hand. The evidence shows that he was employed to labor for the period stipulated, without any kind of labor being specified, and it may have been that carrying brick was a part of the labor contemplated by both parties, when he was employed. And if it were not, the presumption is, that he would at the time have objected to its performance. But where it does not appear that such labor was not contemplated by the parties when the contract was made, and no objection was made at the time of its performance, we must conclude that it was a portion of the labor intended by the parties when the contract was made. And even if it was not, we cannot say it was not embraced in the contract. The appellee has wholly failed to show a right of recovery; he having violated his part of the agreement, without any legal excuse, the finding of the jury was wrong, and unsustained by the evidence. The court below erred in not granting a new trial. The judgment must be reversed, and the cause remanded. Judgment reversed.